K.K. HALL, Circuit Judge,
dissenting:
I must express my frank amazement at the result reached by the majority which today discovers reversible error in a jury instruction that faithfully follows the express language of binding authority in this Circuit. I find the majority’s action both procedurally and legally defective.
The portion of the jury instruction quoted on page 4, supra, is, as the majority concedes, virtually a verbatim quote from this Court’s opinion in Hall v. Tawney.1 *580The Hall language was reaffirmed as embodying this Circuit’s rule on excessive force in Bailey v. Turner. Although questioned in part, an instruction containing the same language that is at issue here was treated as valid in Ladnier v. Murray.
The majority lightly disregards these decisions with a conclusory observation that “verbatim repetition of the language of a previous decision does not guarantee that a jury instruction properly states the stan-dard____” Unless we intend to require clairvoyance by trial judges, I fail to see how else a district court in this Circuit is to determine the law except by reliance on this Court’s clearly expressed opinions.2 The majority’s decision effectively overrules Hall, King and Turner and, thereby appropriates unto itself the power properly exercised only by this Court sitting en banc. In my view, a panel may not, in the guise of distinguishing existing authority, distinguish it out of existence.
Although I believe that the majority’s assault on the doctrine of stare decisis is sufficient alone to render its decision fatally defective, I also disagree with its conclusion that the “shocking to the conscience” language sets an unconstitutionally high threshold for section 1983 liability. The use of force against a resisting pretrial detainee is subject to privilege and entitled to the judicial deference due the decisions of individuals charged with maintaining control of detention facilities. Bell v. Wolfish, supra. If federal courts are to avoid improperly turning state tort law into a source of section 1983 liability, Baker v. McCollan, 443 U.S. 137, 99 S.Ct. 2689, 61 L.Ed.2d 433 (1979), then juries must be given clear guidance on the higher level of misconduct necessary to raise a constitutional claim. Whether the Hall formulation at issue here stated the actual constitutional standard or simply described the level of state conduct necessary to violate the standard as suggested in Kidd, supra, makes little practical difference. Under either analysis, the jury in this instance was properly informed that section 1983 liability requires behavior more egregious than that normally needed to sustain a state tort claim. I see no error in that instruction.
In a misguided effort to establish what it designates as a “clear, accurate and evenhanded statement of the constitutional standard” the majority tramples upon unequivocal precedent in this Circuit. The result is not only a doubtful statement of the law, but also a severe and demoralizing impediment to the orderly operation of the district courts. I respectfully and emphatically dissent.

. Hail admittedly dealt with corporal punishment in public schools rather than with a claim of police brutality. The Court conducted, however, a thorough inquiry into the nature of substantive due process in excessive force claims and articulated the formulation used by the district court in this instance. The language in Hall was also cited as controlling authority in *580King v. Blankenship, which clearly was an excessive force case.


. A verbal formulation utilized in a single appellate decision may not automatically be appropriate as a jury instruction. However, when that language has been repeatedly cited as the embodiment of the essential inquiry in cases of that type, it strains credulity to suddenly discover that it is improper to offer it as guidance to a jury. Certainly, the majority has cited no authority in which a trial court’s instruction to a jury which conforms to the decisions of the controlling appellate court have been held to be reversible error. At most, Kent v. Smith, supra, establishes the trial judge’s authority to refuse a proposed instruction even though it may follow language in a prior case.